


EXHIBIT 10.6


INNOPHOS MEXICANA S de RL DE CV








Subgerencia Comercial
Pemex Petroquímica
Pios 237, Torre Ejec. Pemex
Marina Nacional # 329
Col. Huasteca, CP 11311
Deleg. Miguel Hgo.
Mexico, D.F.
Attn. Ing. Jorge Aurelio Carrillo Careaga
Gerente de Comercializacion PPQ


REFERENCE: CORPORATE CONVERSION




Date: FEBRUARY 22, 2011


I hereby wish to inform about the conversion of our company from Innophos
Mexicana SA de CV to Innophos Mexicana S de RL de CV.


The company remains the same, with no changes in the legal aspects, except that
the company is now a limited liability corporation with variable capital.
Also, the attorneys-in-fact and the legal representatives have not changed and
remain the same persons, since they have been ratified, and the fiscal domicile
has not been amended.


This change does not involve any amendment to the agreement and contracts
already executed.


We kindly request that our company name to be changed as above mentioned in this
letter, and for all applicable legal purposes.


Please find attached a copy of our new tax identification card, and a certified
copy of the official transcript of notarization of this conversion.


Sincerely yours,
/s/ HÉCTOR LUIS SERRANO SAUCEDO
HÉCTOR LUIS SERRANO SAUCEDO
LEGAL REPRESENTATIVE
INNOPHOS MEXICANA S DE RL DE CV


